
	
		II
		Calendar No. 528
		111th CONGRESS
		2d Session
		S. 1629
		[Report No. 111–258]
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Burris (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the archeological site and surrounding land of the
		  New Philadelphia town site in the State of Illinois, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the New Philadelphia, Illinois, Study
			 Act.
		2.FindingsCongress finds that—
			(1)Frank McWhorter,
			 an enslaved man, bought his freedom and the freedom of 15 family members by
			 mining for crude niter in Kentucky caves and processing the mined material into
			 saltpeter;
			(2)New Philadelphia,
			 founded in 1836 by Frank McWhorter, was the first town established by a free
			 African-American before the Civil War;
			(3)the first railroad
			 constructed in the area of New Philadelphia bypassed New Philadelphia, which
			 led to the decline of New Philadelphia; and
			(4)the New
			 Philadelphia site—
				(A)is covered by
			 farmland; and
				(B)does not contain
			 any original buildings of the town or the McWhorter farm and home that are
			 visible above ground.
				3
			 2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Study
			 AreaThe term Study Area means the New
			 Philadelphia archeological site and the surrounding land in the State of
			 Illinois.
			4
			 3.Special resource study
			(a)StudyThe
			 Secretary shall conduct a special resource study of the Study Area.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the Study Area;
				(2)determine the
			 suitability and feasibility of designating the Study Area as a unit of the
			 National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the Study Area
			 by—
					(A)Federal, State,
			 or local governmental entities; or
					(B)private and
			 nonprofit organizations;
					(4)consult
			 with—
					(A)interested
			 Federal, State, or local governmental entities;
					(B)private and
			 nonprofit organizations; or
					(C)any other
			 interested individuals; and
					(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under paragraph
			 (3).
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing—
				(1)the results of
			 the study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
	
		August 5, 2010
		Reported with amendments
	
